Learned, P. J.
This is an appeal from an order changing the place of trial on the ground that an impartial trial cannot be had in Washington county, named in the complaint. This is plainly a question of fact; and the opinion of the learned justice at special term should be followed, unless very ■evident error has been committed. The facts stated by the defendant on the motion are very strong. The cause of action arose out of a railroad accident, by which a large number of persons were injured, most of them residents of Washington county. There many of them have made claims against defendant for damages arising out of this accident. Without going into detail of the affidavits, it is enough to say that there are many facts which show that it would probably be difficult or impossible to have an impartial trial in Washington county. These facts are not overcome by the opinions of plaintiff’s witnesses that there is no prejudice, and that an impartial trial could be there had. The order is affirmed, with $10 costs and printing disbursements.